Citation Nr: 1000368	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to 
August 1976.  He also served in the Oregon Army National 
Guard (ANG) with multiple periods of Active duty training 
(ACDUTRA) and inactive duty training (INACDUTRA) discussed 
below.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In that decision, the RO, inter alia, 
denied service connection for CAD with congestive heart 
failure (claimed as heart attack).  The issue has been 
recharacterized as indicated on the title page.

In January 2008, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  After completing the requested 
action, the RO continued the denial of the claim in a 
November 2009 supplemental statement of the case (SSOC) and 
returned this matter to the Board for further appellate 
consideration.  After the claim had been re-certified to the 
Board, the appellant's representative submitted additional 
evidence directly to the Board without waiving initial RO 
review of this evidence.  The evidence consisted of the Mercy 
Medical Center treatment notes and discharge summary relating 
to the appellant's hospitalization during the relevant April 
1994 time period at issue in this case.  The Board finds, 
however, that this evidence is not "pertinent," and thus 
does not warrant a remand for initial RO consideration of 
such evidence.  See 38 C.F.R. § 20.1304(c) (2009).  As 
explained below, this evidence merely confirms that the 
appellant was treated for heart symptoms, including 
myocardial infarction, on April 9-10, 2009, a time period 
during which he was working for the National Guard.  This 
evidence does not relate to or change the fact that he was on 
inactive duty during this time period, thus precluding a 
grant of service connection regardless of the nature of his 
treatment during this time period.





FINDING OF FACT

The appellant was on inactive duty with the Oregon ANG from 
April 9-10, 1994.

CONCLUSION OF LAW

CAD status post myocardial infarction was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 
101(2),(21),(22),(23),(24), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.1, 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Initially, the Board notes that the appellant's claim is 
being denied because he was on inactive duty during the time 
period for which he is claiming service connection for CAD 
status post myocardial infarction.  As the law, not the 
evidence, is dispositive of this claim, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).

In any event, to the extent that these requirements are 
applicable, in a July 2003 pre-rating letter and February 
2008 post-rating letter, the RO and AMC notified the 
appellant of the evidence needed to substantiate his claim 
for service connection, first characterized as for heart 
attacks and later as for CAD status post myocardial 
infarction.  The RO and AMC indicated that the appellant had 
to show he had an injury in military service or a disease 
that began in or was made worse by service.  These letters 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the February 2008 letter complied with this requirement.

The appellant has substantiated his status as a Veteran for 
his period of active duty from August 1973 to August 1976.  
His status as it relates to this claim for the period April 
9-10, 1994 is at issue and has been determined by the 
National Personnel Records Center (NPRC) as discussed below.  
He was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the February 2008 letter.

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in the November 2009 SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the appellant's service treatment 
records and all of the identified VA and private treatment 
records.  VA also obtained records relating to the 
appellant's status while working for the Oregon ANG, and made 
multiple attempts to verify the appellant's duty status 
during the relevant time period.  The AMC's most recent 
attempt resulted in a reply from the NPRC, which provided the 
relevant information.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for CAD 
status post myocardial infarction is thus ready to be 
considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  "Active military service" is defined by 
VA law and regulations.

Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled from a disease or injury incurred in the line of 
duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). 
Active military, naval, or air service also includes any 
period of inactive duty training INACDUTRA during which the 
individual concerned was disabled from an injury incurred in 
the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training. Id.  Accordingly, service connection 
may be granted for disability resulting from disease or 
injury incurred in, or aggravated, while performing ACDUTRA, 
from injury incurred or aggravated while performing 
INACDUTRA, or from myocardial infarction or cardiac arrest 
while performing INACDUTRA.  Id.

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  ACDUTRA includes full-time duty with the 
Army National Guard of any State under sections 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 
3.6(c).  INACDUTRA includes service with the Army National 
Guard of any State (other than full-time duty) under section 
316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law.  38 U.S.C.A. § 101(23)(C); 
38 C.F.R. § 3.6(d).

The fact that a claimant has established status as a 
"Veteran" for purposes of other periods of service (e.g., the 
Veteran's period of active duty) does not obviate the need to 
establish that the claimant is also a "Veteran" for purposes 
of the period of ACDUTRA or INACDUTRA where the claim for 
benefits is premised on that periods of ACDUTRA OR INACDUTRA.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The appellant seeks service connection for CAD status post-
myocardial infarction.  He contends that he had the onset of 
a heart attack while serving with the Oregon ANG between 
April 9-10, 1994.  Lay and medical evidence indicate that the 
Veteran, who had a history of cardiac disease, experienced 
heart-related symptoms while working with the Oregon ANG on 
April 9, 1994, and was subsequently hospitalized and 
diagnosed with ischemic heart disease and recent inferior 
posterior myocardial infarction and residual posterior 
ischemia.  The treatment records indicate that he currently 
suffers from CAD.  

Even assuming that the Veteran currently has CAD status post 
myocardial infarction due to a myocardial infarction on April 
9-10, 1994, his claim for service connection for this 
disability must be denied because he was not in active 
military service -- specifically, he was not on ACDUTRA or 
INACDUTRA with the Oregon ANG -- during this time.  The RO 
sent three requests to the Oregon ANG, including verification 
of the relevant period of service and a copy of any line of 
duty determination related to the Veteran's heart attack 
during this period.  In response to the RO's third request, 
the Oregon ANG sent an April 2004 letter with attached 
documents, and indicated that these documents were those in 
its possession responsive to the RO's request.  While these 
documents contained information relating to the amount of 
time the Veteran had spent on ACDUTRA and INACDUTRA, there 
was no indication as to his status on April 9-10, 1994 and 
there was no line of duty determination.  The AMC requested 
verification of the appellant's duty status for this time 
period from the NPRC and the NPRC responded in October 2008 
that "the Veteran was on inactive duty for period 9-10 April 
1994."  As the NPRC's response indicates that the appellant 
was not on ACDUTRA or INACDUTRA on April 9-10, 1994, but, 
rather, was on inactive duty, he did not suffer an injury or 
myocardial infarction or cardiac arrest while on INACDUTRA or 
ACDUTRA.  We conclude that there is a difference between 
recognized federal service under "inactive duty training" 
and merely being on inactive duty.  There is no evidence from 
a service department or otherwise conflicting with the NPRC's 
description of the Veteran's status from April 9-10, 1994, 
notwithstanding the RO's repeated attempts to obtain such 
evidence, and the NPRC's determination is therefore 
dispositive in this case.  Cf. Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).

For the foregoing reasons, service connection cannot be 
granted for the appellant's CAD status post myocardial 
infarction because this disability was not incurred in or 
aggravated by active duty, active service, ACDUTRA or 
inactive duty training.  


ORDER

Service connection for CAD status post myocardial infarction 
is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


